         Case 1:18-cv-02933-DLC Document 201 Filed 04/24/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                      Lead Case No.: 1:18-cv-2933-DLC
IN RE LONGFIN CORP. SECURITIES
                                                      CLASS ACTION
CLASS ACTION LITIGATION




                     STIPULATION OF VOLUNTARY DISMISSAL
                   OF DEFENDANTS ALTAHAWI AND PENUMARTHI

       WHEREAS after conducting financial discovery, and based upon the representations of

Defendants Atahawi F/K/A Armo Izzelden Atahawi (“Altahawi”) and Defendant Dorababu

Penumarthi (“Penumarthi”, and together with Altahawi, “Dismissing Defendants”), Lead

Plaintiff Mohammad A. Malik has concluded that the Dismissing Defendants lack identifiable

recoverable assets and appear to be essentially judgment proof;

       WHEREAS all other defendants in this action are either in default or have been

dismissed; and

       WHEREAS Lead Plaintiff wishes to avoid any unnecessary expenditure of judicial

resources;

       WHEREAS Penumarthi represents that he understands and undertakes all recitals and

provisions of this Stipulation, and had an opportunity to consult with his own counsel if he so

chose, but declined to do so; and

       WHEREAS the Dismissing Defendants have agreed to provide to Lead Plaintiff with

certain discovery within 30 days of the filing of this Stipulation;

       THEREFORE, IT IS STIPULATED AND AGREED THAT:

       1. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this action

             and the claims therein are voluntarily dismissed without prejudice against the

                                                  1
        Case 1:18-cv-02933-DLC Document 201 Filed 04/24/20 Page 2 of 4



          Dismissing Defendants only. Dismissing Defendants have represented and affirmed

          that they are without recoverable assets and are essentially judgment proof.

          Accordingly, to avoid unnecessary expenditure of judicial resources, Lead Plaintiff

          and the Dismissing Defendants have agreed to a voluntary dismissal without

          prejudice, with all parties to bear their own fees and expenses.

       2. The Dismissing Defendants shall produce to Lead Plaintiff the agreed upon discovery

          within 30 days of the filing of this Stipulation.

       IT IS SO STIPULATED.

 Dated: April 24, 2020                          Respectfully submitted,

                                                LEVI & KORSINSKY, LLP

                                                /s/ Adam M. Apton
                                                Donald J. Enright
                                                Elizabeth K. Tripodi
                                                Adam M. Apton
                                                1101 30th Street, N.W., Suite 115
                                                Washington, DC 20007
                                                Telephone: (202) 524-4290
                                                Fax: (202) 333-2121

                                             Attorneys for Lead Plaintiff Mohammad M. Malik
                                             and Lead Counsel for the Class


Dated: April 24, 2020                        TARTER KRINSKY & DROGIN, LLP

                                             /s/ Robert G. Heim
                                             Robert G. Heim
                                             1350 Broadway
                                             New York, NY 10018
                                             Telephone: (212) 216-1131
                                             Email: rheim@tarterkrinsky.com

                                             Attorney for Defendant Andy Altahawi


Dated: April 24, 2020                        /s/__________________________
                                             Dorababu Penumarthi (pro se)
                                                 2
       Case 1:18-cv-02933-DLC Document 201 Filed 04/24/20 Page 3 of 4



                                   Flat12 Baronsmede
                                   Bournemouth, Dorset Bh26de

                                   Pro se Defendant




      IT IS SO ORDERED

Dated:_______________                           ______________________________
                                                The Honorable Denise L. Cote
                                                United States District Court Judge




                                     3
        Case 1:18-cv-02933-DLC Document 201 Filed 04/24/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I, Adam M. Apton hereby certify that on April 24, 2020, I electronically filed the

foregoing with the Clerk of the United States District Court for the Southern District of New

York using the CM/ECF system, which shall send electronic notification to all counsel of record.

Defendants   Penumarthi    and    Altahawi   are   being   served   via   electronic   mail   to

dorababup@gmail.com and rheim@tarterkrinsky.com, respectively.

                                                     By: /s/Adam M. Apton
                                                     Adam M. Apton




                                               4
